ORDER

PER CURIAM.
Warren Elser appeals from the judgment entered pursuant to his jury conviction for two counts of Assault of a Law Enforcement Officer in the Second Degree, Section 562.082, RSMo.19941, and for one count of Resisting Arrest, Section 575.150. The trial court sentenced him to two concurrent ten-year terms of imprisonment for each, of the two counts of Assault of a Law Enforcement Officer in the Second Degree, Section 562.082, and three months imprisonment for the one count of Resisting Arrest, Section 575.150.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).

. All further statutory citations are to RSMo 1994.